             Case 1:20-cv-06206-CM Document 8 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KAI KANG,

                                 Plaintiff,
                                                                 1:20-CV-6206 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
 USA,

                                 Defendant.

         Pursuant to the order issued September 21, 2020, dismissing this action without

prejudice,

         IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to pay the $400 in relevant fees or submit a request to proceed in

forma pauperis (IFP application) that discloses his financial information and shows that he is

unable to pay the relevant fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         Plaintiff has consented to electronic service of Court documents. (ECF 3.)

SO ORDERED.

Dated:     September 21, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
